DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 is/are rejected, as best understood due to indefinite issues, under 35 U.S.C. 102(a)(1) as being anticipated by McAuliffe EP 2 378 086 A2 .
Re claim 1, McAuliffe teach an air conditioning pack management system (10) for controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs, the pack management system comprising a management unit arranged to apportion the predetermined amount of conditioned air to be provided by one or more of the two or more air conditioning packs based on pre-selected metrics, wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘efficiency’ is 
 1: the quality or degree of being efficient
2a: efficient operation
b(1): effective operation as measured by a comparison of production with cost (as in energy, time, and money)
(2): the ratio of the useful energy delivered by a dynamic system to the energy supplied to it; one of ordinary skill in the art would interpret the term efficiency to be very broad, since the presleceted metrics are based on efficiency, the operation of the packs include determining if one or two pack operation is required, and since on the tarmac, one pack can provide the air conditioning by turning another pack off, and in another mode two packs may be required top obtain the required pressure, the prior art teach preselected metrics being pressure ot temperature and efficiency, since only operating one pack will naturally save energy if two are not required, paras 3, 10), and wherein, depending on the predetermined amount of conditioned air, and based on the pre-selected metrics including the respective operating efficiencies of the two or more air conditioning packs , the pack management system is configured to apportion the predetermined amount of conditoned air unequally between the two or more air conditioning packs such that one of the two or more air conditioning packs provides a greater proportion of the predetermined amount of conditioned air that the other/another of the two or more air conditioning packs so to maximize the efficiency of the two or more air conditioning packs  (para 10, noting if one pack is not operating the other pack meets the limitations of providing “a greater proportion of the predetermined amount of conditioned air”).
Re claim 3, McAuliffe teach wherein the management unit is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air(“operating dual air conditioning packs may not be necessary or efficient” noting the predetermined amount is the amount required while on the tarmac in this control case), the efficiencies (normal operating efficiency noting combined using “operating dual air conditioning packs may not be necessary or efficient” para 3) of the two or more air conditioning packs and stability of the system(“plane is on the tarmac” noting pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).
Re claim 4, McAuliffe teach wherein the management unit apportions all of the predetermined amount to one of the two or more air conditioning packs (noting this will naturally occur when one is of and the other is operational).  
Re claim 5, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs according to quantity of air provided or rate of air provided (noting less quantity as related to pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).  
Re claim 6, McAuliffe teach an environmental control system comprising: one or more sources of compressed air (para 2) to be distributed within a space (interior of plane cabin);; and a pack management system as recited in claim 1 (see the rejection of claim 1) to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics, wherein the two or more air conditioning packs are arranged to condition air from the source(s) of compressed air for distribution into the space (see the rejection of claim 1).  
Re claim 7, McAuliffe teach wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (see the rejection of claims 1 and 2).  
Re claim 8, McAuliffe teach  wherein the pack management system is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air, the efficiencies of the two or more air conditioning packs and stability of the system (see the rejection of claim 3).  
Re claim 9, McAuliffe teach  wherein all of the predetermined amount is apportioned to one of the two or more air conditioning packs (see the rejection of claim 4).  
Re claim 10, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs  according to quantity of air provided or rate of air provided (see the rejection of claim 5).  
 	Re claim 11, McAuliffe teach wherein the environmental control system is on an aircraft (para 2).  
Additionally:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe EP 2 378 086 A2 in view of Mackin US 20190309683 A1 .
 Re claim 1, McAuliffe teach an air conditioning pack management system (10) for controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs, the pack management system comprising a management unit arranged to apportion the predetermined amount of conditioned air to be provided by one or more of the two or more air conditioning packs based on pre-selected metrics, wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘efficiency’ is 
 1: the quality or degree of being efficient
2a: efficient operation
b(1): effective operation as measured by a comparison of production with cost (as in energy, time, and money)
(2): the ratio of the useful energy delivered by a dynamic system to the energy supplied to it; one of ordinary skill in the art would interpret the term efficiency to be very broad, since the presleceted metrics are based on efficiency, the operation of the packs include determining if one or two pack operation is required, and since on the tarmac, one pack can provide the air conditioning by turning another pack off, and in another mode two packs may be required top obtain the required pressure, the prior art teach preselected metrics being pressure or temperature and efficiency, since only operating one pack will naturally save energy if two are not required, paras 3, 10), and wherein, depending on the predetermined amount of conditioned air, and based on the pre-selected metrics including the respective operating efficiencies of the two or more air conditioning packs , the pack management system is configured to apportion the predetermined amount of conditioned air unequally between the two or more air conditioning packs such that one of the two or more air conditioning packs provides a greater proportion of the predetermined amount of conditioned air that the other/another of the two or more air conditioning packs so to maximize the efficiency of the two or more air conditioning packs  (para 10, noting if one pack is not operating the other pack meets the limitations of providing “a greater proportion of the predetermined amount of conditioned air”).
Mackin teach controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs (para 50) to calculate required heat flow incorporating mass flow rates (paras 32 and 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by Mackin in the McAuliffe invention in order to advantageously allow for controlling pressure internal to a cabin using heat flux characteristics and air mixers (paras 32 and 34).
 
Re claim 3, McAuliffe teach wherein the management unit is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air(“operating dual air conditioning packs may not be necessary or efficient” noting the predetermined amount is the amount required while on the tarmac in this control case), the efficiencies (normal operating efficiency noting combined using “operating dual air conditioning packs may not be necessary or efficient” para 3) of the two or more air conditioning packs and stability of the system(“plane is on the tarmac” noting pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).
Re claim 4, McAuliffe teach wherein the management unit apportions all of the predetermined amount to one of the two or more air conditioning packs (noting this will naturally occur when one is of and the other is operational).  
Re claim 5, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs according to quantity of air provided or rate of air provided (noting less quantity as related to pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).  
Re claim 6, McAuliffe teach an environmental control system comprising: one or more sources of compressed air (para 2) to be distributed within a space (interior of plane cabin);; and a pack management system as recited in claim 1 (see the rejection of claim 1) to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics, wherein the two or more air conditioning packs are arranged to condition air from the source(s) of compressed air for distribution into the space (see the rejection of claim 1).  
Mackin teach to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics (para 50) to calculate required heat flow incorporating mass flow rates (paras 32 and 34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by Mackin in the McAuliffe, as modified, invention in order to advantageously allow for controlling pressure internal to a cabin using heat flux characteristics and air mixers (paras 32 and 34).

Re claim 7, McAuliffe teach wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (see the rejection of claims 1 and 2).  
Re claim 8, McAuliffe teach  wherein the pack management system is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air, the efficiencies of the two or more air conditioning packs and stability of the system (see the rejection of claim 3).  
Re claim 9, McAuliffe teach  wherein all of the predetermined amount is apportioned to one of the two or more air conditioning packs (see the rejection of claim 4).  
Re claim 10, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs  according to quantity of air provided or rate of air provided (see the rejection of claim 5).  
 	Re claim 11, McAuliffe teach wherein the environmental control system is on an aircraft (para 2).  

Additionally:
 
Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAuliffe EP 2 378 086 A2 in view of LINERT US 20170349290 A1 .
 Re claim 1, McAuliffe teach an air conditioning pack management system (10) for controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs, the pack management system comprising a management unit arranged to apportion the predetermined amount of conditioned air to be provided by one or more of the two or more air conditioning packs based on pre-selected metrics, wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘efficiency’ is 
 1: the quality or degree of being efficient
2a: efficient operation
b(1): effective operation as measured by a comparison of production with cost (as in energy, time, and money)
(2): the ratio of the useful energy delivered by a dynamic system to the energy supplied to it; one of ordinary skill in the art would interpret the term efficiency to be very broad, since the preselected metrics are based on efficiency, the operation of the packs include determining if one or two pack operation is required, and since on the tarmac, one pack can provide the air conditioning by turning another pack off, and in another mode two packs may be required top obtain the required pressure, the prior art teach preselected metrics being pressure or temperature and efficiency, since only operating one pack will naturally save energy if two are not required, paras 3, 10), and wherein, depending on the predetermined amount of conditioned air, and based on the pre-selected metrics including the respective operating efficiencies of the two or more air conditioning packs , the pack management system is configured to apportion the predetermined amount of conditioned air unequally between the two or more air conditioning packs such that one of the two or more air conditioning packs provides a greater proportion of the predetermined amount of conditioned air that the other/another of the two or more air conditioning packs so to maximize the efficiency of the two or more air conditioning packs  (para 10, noting if one pack is not operating the other pack meets the limitations of providing “a greater proportion of the predetermined amount of conditioned air”).
LINERT teach controlling distribution of a predetermined amount of conditioned air from a system comprising two or more air conditioning packs (paras 30, 4) to provide a mode to maximize user comfort.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by LINERT in the McAuliffe invention in order to advantageously allow for wherein modes based on one of: number of occupants in an environment; activity of the occupants in the environment; destination of the environment; performance of an engine that moves the environment; and wherein the controller is configured to change an ECS load on the system based upon the selected mode.
 
Re claim 3, McAuliffe teach wherein the management unit is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air(“operating dual air conditioning packs may not be necessary or efficient” noting the predetermined amount is the amount required while on the tarmac in this control case), the efficiencies (normal operating efficiency noting combined using “operating dual air conditioning packs may not be necessary or efficient” para 3) of the two or more air conditioning packs and stability of the system(“plane is on the tarmac” noting pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).
Re claim 4, McAuliffe teach wherein the management unit apportions all of the predetermined amount to one of the two or more air conditioning packs (noting this will naturally occur when one is of and the other is operational).  
Re claim 5, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs according to quantity of air provided or rate of air provided (noting less quantity as related to pressure requirements in flight are required when on the tarmac, paras 14-15 and 3).  
Re claim 6, McAuliffe teach an environmental control system comprising: one or more sources of compressed air (para 2) to be distributed within a space (interior of plane cabin);; and a pack management system as recited in claim 1 (see the rejection of claim 1) to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics, wherein the two or more air conditioning packs are arranged to condition air from the source(s) of compressed air for distribution into the space (see the rejection of claim 1).  
LINERT teach to determine the portion of the total amount of air to be distributed that is conditioned by each of one or more of the air conditioning packs depending on pre-selected metrics (paras 30, 4) to provide a mode to maximize user comfort.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the controls as taught by LINERT in the McAuliffe invention in order to advantageously allow for wherein modes based on one of: number of occupants in an environment; activity of the occupants in the environment; destination of the environment; performance of an engine that moves the environment; and wherein the controller is configured to change an ECS load on the system based upon the selected mode.
 
Re claim 7, McAuliffe teach wherein the pre-selected metrics include the respective operating efficiencies of the two or more air conditioning packs (see the rejection of claims 1 and 2).  
Re claim 8, McAuliffe teach  wherein the pack management system is arranged to apportion based on the solution of an optimization problem taking into account the predetermined amount of conditioned air, the efficiencies of the two or more air conditioning packs and stability of the system (see the rejection of claim 3).  
Re claim 9, McAuliffe teach  wherein all of the predetermined amount is apportioned to one of the two or more air conditioning packs (see the rejection of claim 4).  
Re claim 10, McAuliffe teach wherein the pack management system is configured to apportion the predetermined amount of conditioned air to be provided by the one or more of the two or more air conditioning packs  according to quantity of air provided or rate of air provided (see the rejection of claim 5).  
 	Re claim 11, McAuliffe teach wherein the environmental control system is on an aircraft (para 2).  


Response to Arguments
Applicant’s arguments, see reply, filed 7/01/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 7/01/2022 have been fully considered but they are not persuasive.
The applicant argues that McAuliffe fail to teach the limitations since the determination is not based on the ‘predetermined amount of conditioned air’. The examiner respectfully disagrees. Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘amount’ is Definition of amount (Entry 2 of 2)
1a: the total number or quantity : AGGREGATE
trying to figure the amount of time it will take
b: the quantity at hand or under consideration
has an enormous amount of energy
2: the whole effect, significance, or import.
The examiner notes that when a desired air conditioning level is noted and one or two pack is operated, the term ‘predetermined amount of conditioned air’ is met since a certain amount of air will naturally have to be acted upon or introduced into the air system by virtue of operating a system in order to obtain desired pressures and temperatures inside the cabin. There does not appear to be any special definition in the specification which would preclude one of ordinary skill in the art to broadly interpret the limitation predetermined amount. The disclosure appears to vary the mass flow into the aircraft in more specific details than is in the claims. Yet no disclosure exists stating a total volume or mass required to be introduced into the system neither an integral calculation using time to derive a volume of air. Thus one of ordinary skill in the art would broadly interpret a ‘predetermined amount of conditioned air’ as an end result of conditions interior to the aircraft cabin controlled via controlling the amount of conditioned air allowed to enter the aircraft, a condition which is met by the prior art.
Therefore, the arguments are not found to be persuasive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763